Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method (for example, typically a flowchart) and an algorithm (for example, including the steps and/or features recited in the claims) must be shown or the feature(s) canceled from the claim(s); it is noted that the specification describes the drawings as depicting the third and fourth embodiments of the invention, as opposed to the first and second embodiments that appear to recite claimed subject matter (please see the specification at least at paragraphs [0023]-[0034]).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3-6 are objected to because of the following informalities: 
Claims 3 and 4 appear to lack antecedent basis, which would be corrected if the claims were amended to be dependent upon claim 2. However, it follows that Claims 5 and 6 would then be objected to under 37 CFR 1.75 as being a substantial duplicate of claims 3 and 4, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over ADS 2009 (Channel Simulation).
As per claim 1, ADS 2009 teaches a method comprising:
extracting a step response data of a SPICE model through a transient simulation [page 8, typically consists of lumped RLC and similar circuit elements, page 9 Simulation-Channel-Sim palette, 
generating an external random code signal [page 8 figure depicts PRBS and jitter, page 9 PRBS generation, page 23 jitter parameter, page 30 PRBS, page 36];
importing the extracted step response data as an input source of an ADS channel simulator [pages 10-12 Channel Simulator invokes the ADS transient/convolution engine]; and
calculating, by the ADS channel simulator, an eye diagram at a RX end based on an algorithm and the external random code signal, to perform measurement on the eye diagram [page 8 accurate analysis of eye diagram, page 9 RX models a receiver, page 12 passes the output to eye probes, page 14 eye diagram processing, pages 18-19 Rx, page 42]. 
However, there does not appear to be signal integrity simulation for an encryption hybrid model in this section of ADS 2009. Yet, the preamble does not appear to limit the claim for an encryption hybrid model because the body of the claim is a self-contained description that does not depend on the preamble for completeness. Please also see the Allowable Subject Matter section below. Also, a broadest reasonable interpretation of “an algorithm” is considered as the methodology described in the reference. Thus, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains because “Channel simulation is designed for rapid signal integrity analysis” [page 8], “the ADS Channel Simulator is capable of processing million-bit patterns in approximately one minute, allowing for accurate analysis of eye diagram properties … and other effect of interest to signal integrity designers” [page 8].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See, for example, S. Mazzocchi et al. at least at Abstract, section II.B., section II.C., Fig. 8, section III., Fig. 11, section IV.; Kukal et al. at least at FIGS. 3-5, column 8, lines 3-20, 47-54, column 9, lines 42-56, column 10, lines 39-51, column 11, lines 44-49, column 12, lines 35-44, column 13, lines 58-59, column 14, lines 39-40, 43, column 15, lines 1-16, column 16, lines 23-27.
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, including the claim objections noted above.
The following is a statement of reasons for the indication of allowable subject matter: although the prior art of record describes encryption (see, for example, ADS 2009 “About IBIS Models” at least at .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LEIGH M GARBOWSKI/Primary Examiner, Art Unit 2851